Title: John Adams to Thomas Jefferson, 22 July 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy. July 22. 1813
          Dr Priestley, in a letter to Mr Lindsey Northumberland Nov. 4. 1803 Says
          “As you were pleased with my comparison of Socrates and Jesus, I have begun to carry the same
			 comparison to all the heathen Moralists, and I have all the books that I want for the purpose, except Simplicius and Arrian on Epictetus, and them I hope to get from a Library in Philadelphia: lest however I should fail there, I wish you or Mr Belsham would procure and Send them from London. While I am capable of any thing I cannot be idle, and I do not know that I can do any thing better. This too is an Under taking
			 that Mr Jefferson recommends to me.”
          In another Letter dated Northumberland Jan. 16. 1804 Dr Priestley Says to Mr Lindsey “I have now finished and transcribed for the Press, my comparison of the Grecian Philosophers, with those of Revelation, and with more ease and more to my own Satisfaction, than I expected. They who liked my pamphlet entitled “Socrates and Jesus compared,” will not, I flatter myself dislike this work. It has the Same Object and completes the Scheme. It has increased my own Sense of the unspeakable value of Revelation, and must, I
			 think, that of every person, who will give due attention to the Subject.” I have now given you all that relates to yourself in Priestleys Letters.
          This was possibly and not improbably, the last Letter this great, this learned, indefatigable, most excellent and extraordinary Man, ever wrote: for on the fourth of February 1804, he was released from his labours and Sufferings. Peace, Rest, Joy and Glory to his Soul! For I believe he had one; and one of the greatest.
          I regret; oh how, I lament, that he did not live, to publish this Work! It must exist in Manuscript. Cooper must know Something of it. Can you learn from him where it is, and get it printed?
			 I hope you will Still perform your promise to Dr Rush.
          If Priestley had lived, I Should certainly have corresponded with him. His Friend
			 Cooper, who unfortunately for him and me, and you, had as fatal an influence over him as Hamilton had over Washington; and whose rash hot head led Priestley into all his Misfortunes and most his Errors in Conduct could not have prevented expli explanations between Priestley and me.
          I Should propose to him a thousand, a million Questions. And no Man was more capable or better disposed to answer them candidly than Dr Priestley. Scarcely any thing that has happened to me, in my curious Life has made a deeper Impression upon me, than that Such a learned ingenious Scientific and talented Madcap as Cooper, could have had influence enough to make Priestley my Enemy.
          I will not yet, communicate to you, more than a Specimen, of the Questions I would have asked Priestley.
          One is, learned and Scientific Sir! you have written largely about matter and Spirit, and have concluded, there is no human Soul. Will you please to inform me, what matter is? and what Spirit is? Unless We know the meaning of Words, We cannot reason in, or about Words. I Shall never Send you all my Questions that I would put to Priestley; because they are innumerable: but I may hereafter Send you two or three. I am in perfect
          Charity your old FriendJohn Adams
        